UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 05-7343



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


RONNIE CLEVELAND JOHNSON,

                                             Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Jerome B. Friedman, District
Judge. (CR-02-22; CA-02-866-2)


Submitted: January 26, 2006                 Decided: February 2, 2006


Before LUTTIG, WILLIAMS, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Ronnie Cleveland Johnson, Appellant Pro Se. Darryl James Mitchell,
Special Assistant United States Attorney, Norfolk, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

                Ronnie Cleveland Johnson seeks to appeal the district

court’s order construing his petition for writ of mandamus as a

successive motion under 28 U.S.C. § 2255 (2000), and dismissing it

for lack of jurisdiction and the order denying his motion timely

filed under Fed. R. Civ. P. 59(e).          We dismiss the appeal for lack

of jurisdiction because the notice of appeal was not timely filed.

                When the United States or its officer or agency is a

party, the notice of appeal must be filed no more than sixty days

after the entry of the district court’s final judgment or order,

Fed. R. App. P. 4(a)(1)(B), unless the district court extends the

appeal period under Fed. R. App. P. 4(a)(5), or reopens the appeal

period under Fed. R. App. P. 4(a)(6).                 This appeal period is

“mandatory and jurisdictional.”         Browder v. Dir., Dep’t of Corr.,

434 U.S. 257, 264 (1978) (quoting United States v. Robinson, 361

U.S. 220, 229 (1960)).

                The district court’s order denying Johnson’s Rule 59(e)

motion was entered on the docket on June 14, 2005.                See Fed. R.

App.       P.   4(a)(4)(A)(iv).   The   notice   of    appeal   was   filed   on

August 26, 2005.*        Because Johnson failed to file a timely notice

of appeal or to obtain an extension or reopening of the appeal


       *
      For the purpose of this appeal, we assume the date appearing
on the envelope containing the notice of appeal is the earliest
date it could have been properly delivered to prison officials for
mailing to the court. See Fed. R. App. P. 4(c); Houston v. Lack,
487 U.S. 266 (1988).

                                    - 2 -
period, we dismiss the appeal.    We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.

                                                         DISMISSED




                              - 3 -